This is an appeal from the judgment and order of the district court of Seminole county.
Judgment was rendered for the plaintiffs and against the defendants on the 21st day of December, 1927. No motion for new trial was filed in said cause, but thereafter, on the 6th day of January, 1928, the defendants filed their motion in said cause seeking relief from the terms of the judgment. No order is contained in the record setting forth the action of the trial court on this motion; the only showing that this motion was disposed of in the trial court is in the reporter's transcript of the proceedings at the hearing on the motion. The assignments of error in the petition in error bring into question the action of the trial court in rendering this judgment and its disposition of the motion filed in said cause on January 6th. No motion for new trial having been filed, the judgment rendered is not brought before this court for review. Commercial Nat. Bank v. Trumbly, 56 Okla. 173, 155 P. 874; Eastwood v. Clinkscales, 82 Okla. 52, 197 P. 455; Buchanan v. Fant, 110 Okla. 206, 238 P. 962; Malleck v. Thomas,109 Okla. 95, 234 P. 1107. Since the order showing the disposition by the trial court of the motion filed is not in the record, the action of the trial court thereon is not reviewable in this court. Smith v. Fash, 122 Okla. 104, 251 P. 496; Feterly v. Gage, 122 Okla. 229, 253 P. 499; Lillard v. Meisberger,113 Okla. 228, 240 P. 1067; City of Tulsa v. Kay, 124 Okla. 243,255 P. 684.
There being nothing before this court for review, the appeal is hereby dismissed.